DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 6-11, 16-24, and 26-27 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1 and 11 are amended.  Claims 2-5, 12-15, and 25 are cancelled.

Response to Amendment
	The amendments filed on 17 Dec. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1 and 11 under 35 USC 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 11, 16-17, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravn et al. (US 2009/0162278 A1; pubished 25 Jun. 2009), in view of Peng et al. (US 2011/0206603 A1; published 25 Aug. 2011) and Horwitz et al. (US 5,854,968; issued 29 Dec. 1998) for the reasons cited in the Office action filed on 25 Jun. 2021.

Applicants Arguments
.

Applicant's arguments filed 17 Dec. 2021 have been fully considered but they are not persuasive. Horwitz teaches a radiomicrosphere comprising an ion exchange resin polymer matrix having solution ion accessibility into the polymer matrix, and within the polymer matrix, a radionuclide of at least one isotope that emits primarily particles as the at least one isotope decays, wherein the at least one isotope is actinium-225 (225Ac) and wherein the resin includes at least a carboxylic acid group, a diphosphonic acid group, and a sulfonic acid group.  At col. 14, Horwitz teaches radiotherapy by patient administration.  Ravn teaches radiomicrospheres for radioembolization.  This technique allows for a high dose of radiation to be used to kill the tumor without subjecting healthy tissue to harmful levels of radiation.  Ravn teaches that the radiomicrospheres may be ion exchange resins or other matrices used in chromatographic systems.  Ravn teaches 225Ac and a closed source.  At [0326], Ravn teaches that one can choose between a radioactive source, which is closed or open for the release of daughter radionuclides. Thus Ravn teaches and motivates a radiomicrosphere sized for radioembolization, the radiomicrosphere comprising a resin matrix and at least one isotope .


Claims 1, 6-11, 16-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravn et al. (US 2009/0162278 A1; published 25 Jun. 2009), in view of Peng et al. (US 2011/0206603 A1; published 25 Aug. 2011) and Horwitz et al. (US 5,854,968; issued 29 Dec. 1998), in further view of Selwyn et al. (US 2009/0016960 A1; published 15 Jan. 2009) for the reasons cited in the Office action filed on 25 Jun. 2021.

Applicants Arguments
	Applicants assert that Selwyn does not overcome or remedy the defects discussed above with regard to the combination of Ravn, Peng and Horwitz.  There is no recognition nor discussion in Selwyn in regard to the alpha recoil driven loss of daughter nuclides or ways to address it that remedy the defects in Ravn, Peng, and Horwitz.  

17 Dec. 2021 have been fully considered but they are not persuasive. Selwyn teaches and motivates the advantageous introduction of a second set of microspheres characterized by emissions compatible with SPECT and PET that facilitate PET or SPECT of the blood flow patterns in the patient and also aid in imaging wherein the microspheres deposit to ensure deposition around the tumor site.  Ravn, Peng and Horwitz are not deficient for the reasons discussed above.


Claims 1, 6-11, 16-21, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravn et al. (US 2009/0162278 A1; published 25 Jun. 2009), in view of Peng et al. (US 2011/0206603 A1; published 25 Aug. 2011) and Horwitz et al. (US 5,854,968; issued 29 Dec. 1998), in further view of Avila-Rodriguez et al. (Nucl. Med. Biol.; published 2007) for the reasons cited in the Office action filed on 25 Jun. 2021.

Applicants Arguments
	Applicants assert that Avila-Rodriguez does not overcome or remedy the defects discussed above with regard to the combination of Ravn, Peng, and Horwitz.  There is no recognition nor discussion in Avila-Rodrigues in regard to the alpha recoil loss of daughter nuclides or ways to address it that remedy the defects in the Ravn, Peng, and Horwitz references.

Applicant's arguments filed 17 Dec. 2021 have been fully considered but they are not persuasive.  Avila-Rodriguez teaches and motivates the activity per microsphere and the number of microspheres per treatment.  Avila-Rodriguez teaches and motivates radioactive labeling with 89Zr.  Positron emitters could be used to perform assessment of shunting study and to determine the in vivo distribution of SIR spheres using PET imaging, improving dosimetry and .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618